9DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 7/25/22.  Claims 2, 7-13 and 15 are cancelled; claim 1 is amended; claims 1, 3-6 and 14 are pending.  

Claim Objections
2.	Claim 2 is objected to because of the following informalities: “1. (Canceled)” should be rewritten as “2. (Canceled)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cadotte, Jr. (US Pub. No. 2006/0217211) in view of MacDonald (US Pub. No. 2003/0156429) and further in view of Jablonski (US Pub. No. 2005/0213343) and even further in view of Rybicki et al. (US Pub. No. 2014/0184080) and Teel et al. (US Pub. No. 2012/0088434). 
With respect to claim 1, Cadotte teaches a lighted swing seat comprising a seat housing 500 comprising a translucent top surface with translucent concave side walls (paragraph [0024]; Fig. 10), the top surface configured to serve as a seat Id, a bottom surface 501 with translucent concave side walls Id., and a cavity 510 provided between the top surface and the bottom surface 5; a plurality of LEDs 20-25 positioned internally within the cavity (“light sources can be contained internal to the seat 500” – paragraph [0024]; “LED” – paragraph [0025], [0032]; Fig.’s 5-7); at least one battery 41-46.
Regarding the circuitry of the LEDs, Cadotte teaches a “voltage regulator” 60 configured to operate the LEDs by directing current from the battery to each of the plurality of LEDs (“current limiting resistor” 30, 31, 32 – paragraph [0026], [0029]). Cadotte does not expressly teach a controller configured to flash the LEDs in a set sequence or randomly, by directing current from the battery to each of the plurality of LEDs in flashing cycle by directing current from the battery to each of the plurality of LEDs. However, MacDonald, directed to the analogous art of LED lighting systems, teaches such features to be known in the art (paragraphs [0023]-[0028]; claims 1, 5-6, 9). Hence, at the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to incorporate the different LED lighting modes, operated by a controller, as taught by MacDonald, for the expected purpose of adding dynamic visual illumination to the device. Constant lighting can become stale and redundant.  The proposed modification is considered to have a reasonable expectation of success since MacDonald teaches its lighting system to be housed within a small compartment similar to Cadotte (Fig. 6). Moreover, examiner notes the proposed combination does not negate the teachings of Cadotte directed to providing “desired brightness” and “more uniformly illuminating” properties. These functions/modes can exists in addition to the dynamic modes taught by MacDonald. 
Cadotte as modified by MacDonald teach LEDS in three colors, as opposed to four. However, Jablonski, directed to the analogous art of illuminated children’s’ devices, teaches such features as four different colored LED lights to be known in the art (paragraph [0160]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to increase the total number of LED colors for the expected purpose of “making diverse colour combinations” (paragraph [0160]). See also paragraph [0002] – “interesting colours have always fascinated both children and adults”. The proposed modification is considered to have a reasonable expectation of success since Jablonski teaches its lighting system to be housed within a small compartment similar to Cadotte (Fig. 6).
Cadotte teaches a pressure sensor and on/off switch 101, positioned within the cavity and configured to turn off the lights when the swing seat has not used for a time period exceeding a delay time (paragraph [0028].  Admittedly, the pressure sensor is distinguishable from a motion sensor.  However, Rybicki et al., directed to the analogous art of LED devices, teaches a motion sensor configured to turn off the lights when the swing seat has not moved for a time period exceeding a delay time (paragraph [0119]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the motion sensor into Cadotte for the expected purpose of achieving “energy saving features” (Rybicki at paragraph [0119]). The proposed modification is considered to have a reasonable expectation of success as the purpose of Cadotte is not frustrated by the combination. 
Regarding the positioning of the battery, Cadotte teaches a separate compartment 520 for the batteries, as opposed to being positioned “within the cavity”. However, Per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, Cadotte expressly teaches wherein the batteries are connected to the pertinent circuitry in the cavity portion 510 of the seat (paragraph [0032]). The difference in arrangement will not modify the operation of the device as the batteries of both applicant’s invention and Cadotte are arranged so as to provide power the circuitry and not interfere with the functionality of the swing seat. As such, such features are obvious in view of In re Japikse. 
Lastly, Cadotte teaches the use of a single printed wiring board 530 and does not expressly teach the use of a controller comprising three distinct PCB’s configured to flash a portion of the LEDs. However, Teel et al., directed to the analogous art of lighted toys, teaches the following to be known in the art: a controller 304 comprising three distinct PCB’s (“printed circuit board” for each main light source 204 and peripheral light sources 206, 208) configured to flash a portion of a plurality of LEDs (“LED”)(paragraphs [0025]-[0026]). At time of invention, one ordinary skill in the art would have found it obvious to incorporate such features into the lighted swing of Cadotte. As Teel et al. notes, by using the PCB-LEDs at peripheral portions of the toy, the controller can operate the LEDs “in synchrony or ... cooperatively” (paragraph [0022]) to “produce a light show” (paragraph [0016]). LEDs located at “peripheral” positions of the swing will increase the viewing angles for onlookers, further increasing the entertainment value of the swing. The proposed modification is considered to have a reasonable expectation as the peripheral PCB-LEDs are known to be small and can be easily incorporated into the different sections of the seat cavity. Moreover, Cadotte expressly contemplates the use of “100 LEDs” (paragraph [0027]), further substantiating the proposed combination. 
With respect to claim 3, tertiary reference Jablonski teaches wherein the flashing cycle comprises a fast flashing cycle time and a slow flashing cycle time (paragraph [0114]-[0137]; See also applicant admitting in their Remarks  - Bullet Point “17”). The motivation to combine is the same as stated above. Moreover, fast and slow flashing of the LEDs adds excitement to the swing in addition to the diversity in colors used. The proposed modification is considered to have a reasonable expectation of success as programming of a controller is well known in the art and can be implemented conveniently. 
With respect to claim 4, and as set forth above, Jablonski teaches wherein the flashing cycle comprises a fast flashing cycle time and a slow flashing cycle time (paragraph [0114]-[0137]) as applicant recognizes in their Remarks  - Bullet Point “17”. The motivation to combine is the same as stated above. Jablonski does not expressly disclose the cycle times for the fast and slow cycles. However such features are considered an obvious design choice based on the desired flashing cycle/frequency by the circuit designer. Applicant’s speciation fails to provide criticality to the flashing cycle times. One ordinary skill in the art would recognize that thousands of combinations of flash cycle times for the fast and slow modes are possible, each appealing to the aesthetic sensibilities of the swing participants. In the alternative, examiner cites to analogous art reference Ticktin et al. (US Pub. No. 2015/0233558) as extrinsic evidence for establishing cycle times as a result effective variable for a desired visual “Effect” – paragraphs [0136]-[0137]. Indeed, per MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal cycle time from routine experimentation for the expected purpose of achieving a desired visual effect. 
With respect to claim 5, examine reiterates the points made above in claim 4. Jablonski teaches wherein the flashing cycle comprises a fast flashing cycle time and a slow flashing cycle time (paragraph [0114]-[0137]) as applicant recognizes in their Remarks  - Bullet Point “17”. The motivation to combine is the same as stated above. Secondary reference MacDonald teaches constantly changing color and blinking random changing colors (paragraph [0023]; the motivation to combine is the same as stated above), but does not disclose the cycle times for these modes. Similarly, Jablonski does not expressly disclose the cycle times for the fast and slow cycles. However such features are considered an obvious design choice based on the desired flashing cycle/frequency and color scheme by the circuit designer. Applicant’s speciation fails to provide criticality to the flashing cycle times or the color scheme. One ordinary skill in the art would recognize that tens of thousands of combinations of flash cycle times for the fast and slow modes and corresponding color schemes are possible, each appealing to the aesthetic sensibilities of the swing participants. In the alternative, examiner cites to analogous art reference Ticktin et al. (US Pub. No. 2015/0233558) as extrinsic evidence for establishing cycle times as a result effective variable for a desired visual “Effect” – paragraphs [0136]-[0137]. Indeed, per MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal cycle time from routine experimentation based on the desired visual effect. 
Regarding the requirement of LEDs in seven colors, tertiary reference Jablonski teaches LEDs in four colors as opposed to seven. However, examiner cites to paragraph [0160] of Jablonski for its recognition of the number of LED colors as result effective for the “diverse colour combinations”. In view of In re Aller – MPEP 2144.05 – one ordinary skill in the art would have found it obvious select an optimal number of LED light colors via routine experimentation based on the desired color schemes. Again, the more LED colors used, the greater the color pallet or combination of colors can be used to produce more colors. 
With respect to claim 6, Cadotte teaches a first manual on switch 100 (paragraph [0028]).  

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cadotte, Jr. (US Pub. No. 2006/0217211) in view of MacDonald (US Pub. No. 2003/0156429) and further in view of Jablonski (US Pub. No. 2005/0213343) and even further in view of Rybicki et al. (US Pub. No. 2014/0184080) and Teel et al. (US Pub. No. 2012/0088434) and even further in view of Pham (US Pub. No. 2018/0376561).
	With respect to claim 14, secondary reference MacDonald, cited above for its various selectable modes, expressly teaches a second manual on/off switch and button configured as a product demonstration switch (paragraph [0023] – note MacDonald teaches both a manual on off switch 109 and separate switch 110 to adjust the desired light modes). The motivation to combine is the same as stated above. By incorporating the second manual switch, a user can choose a mode of their preference and try the different modes. 
	Admittedly, MacDonald does not expressly teach wherein the button is a button battery as claimed. However, Pham directed to LED systems, teaches wherein such features as a button battery are known in the art (paragraphs [0063], [0075]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to utilize a button battery.  Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, substituting a button battery for the button of MacDonald would have been obvious in the art, as the button battery will expectantly provide simple power to the LED circuitry. 

Response to Arguments
6.	Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues expresses doubt that Teel fails to teach a controller within a cavity. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further argues that Teel fails to teach three PCBs, each configured to flash a portion of the LEDs in a set sequence or randomly. Examiner respectfully disagrees. From Fig. 5, paragraphs [0025]-[0026] of Teel, each of the peripheral light sources 204, 206, 208 include a “light source 504 and a lens housing 506 with a lens 508 and spacers 510”. Teel expressly teaches wherein the light source 504 may be “a surface mounted LED with a printed circuit board”. As applicant correctly notes, Teel teaches wherein the light source transitions from the different lights and may be synchronized with each other to produce a light show (paragraph [0016]). This reads on the requirement of the PCBs being configured to flash a portion of the LED in a set sequence. 


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Schrimmer et al. (US Pub. No. 2012/0081885). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711